Citation Nr: 1031310	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-13 953	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot disability 
to include pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1955 to April 1957.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2008 rating action that denied service connection for a 
bilateral foot disability to include pes planus.

In his May 2008 Substantive Appeal, the Veteran requested a Board 
hearing before a Veterans Law Judge at the RO.  By letter of July 
2008, the RO notified the Veteran and his representative of a 
Board hearing that had been scheduled for him at the RO for a 
date in August, but the Veteran failed to report for the hearing. 

In July 2009, a Board deputy Vice-Chairman granted the veteran's 
representative's June 2009 motion to advance this appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision subsequently in July 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

In July 2009, the Board remanded the issue on appeal to the RO 
afford the Veteran a VA podiatric examination and to obtain 
medical opinions, accompanied by a discussion of the clinical 
evidence on file, and a clear explanation of the reasons and 
bases for the opinions provided.  The Veteran was afforded a VA 
examination by J. C. Jones in January 2010, but in July 2010 
written argument the veteran's representative stated that the 
examiner failed to provide all the medical opinions requested by 
the Board.  After appellate review, the Board concurs with the 
veteran's representative's contentions.  

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  A 
medical opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The failure of an examiner to respond to a question 
posed for adjudication purposes is characterized as "non-
evidence," including the use of equivocal language such as "may 
or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  An examiner's conclusion that a diagnosis 
or etiology is not possible without resort to speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  However, the examiner must explain the basis 
for such an opinion, or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from Dr. 
Jones to resolve the issue on appeal.  The RO is advised that a 
new examination of the Veteran is not necessary unless Dr. Jones 
is unable to furnish the additional information without another 
examination of the Veteran, or Dr. Jones is unavailable, and a 
new examination by another examiner is necessary.  

On remand, the RO should also obtain copies of any records of 
treatment and evaluation of the Veteran for a bilateral foot 
disability including pes planus at the Grand Island, Nebraska VA 
Medical Center (VAMC) from September 2009 to the present time.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Grand 
Island, Nebraska VAMC copies of any records 
of treatment and evaluation of the Veteran 
for a bilateral foot disability including 
pes planus from September 2009 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder. 

2.  After any such abovementioned medical 
records have been received, the RO should 
return the claims folder to podiatric 
examiner J. C. Jones at the VAMC for a 
detailed medical statement to supplement 
his prior January 2010 medical opinion 
regarding the etiology of the veteran's 
current bilateral foot disabilities.  

Dr. Jones should specifically review the 
evidence in the claims folder and render an 
opinion for the record as to whether, on 
the basis of the available evidence, it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or it is not 
at least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed bilateral foot 
disability, to include pes planus, had its 
onset during the veteran's military 
service.

If Dr. Jones is unable to furnish the 
additional information without another 
examination of the Veteran, or Dr. Jones is 
unavailable, the RO should schedule the 
Veteran for a new examination to obtain the 
requested answers to the specific 
abovementioned medical questions.     

In reaching his opinion, the examiner 
should provide a detailed discussion of the 
veteran's documented medical history and 
assertions, and set forth the complete 
rationale for the conclusions and opinion 
reached in a printed (typewritten) report.  

3.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
271.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.
 
5.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

